 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   JAMES SIDOTI,                                       Case No.: 3:19-cv-01028-GPC-NLS
11                                      Plaintiff,
                                                         ORDER:
12                        vs.
     R. SOLIS; SHEPARD; DANIEL                           1) GRANTING MOTION TO
13
     PARAMO; DOES 1-10,                                  PROCEED IN FORMA PAUPERIS
14                                                       [ECF No. 2]
                                     Defendants.
15
                                                         AND
16
                                                         2) DIRECTING U.S. MARSHAL TO
17
                                                         EFFECT SERVICE OF COMPLAINT
18                                                       AND SUMMONS PURSUANT TO
                                                         28 U.S.C. § 1915(d) AND
19
                                                         Fed. R. Civ. P. 4(c)(3)
20
21         James Sidoti (“Plaintiff”), currently incarcerated at the Richard J. Donovan
22   Correctional Facility (“RJD”), California, and represented by counsel, has filed a civil
23   rights complaint pursuant to 42 U.S.C. § 1983, claiming various prison officials at
24   Richard J. Donovan Correctional Facility (“RJD”) violated his Eighth Amendment rights.
25   See Compl., ECF No. 1.
26         Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) when
27   he filed his Complaint; instead, he has filed a Motion to Proceed In Forma Pauperis
28   (“IFP”) pursuant to 28 U.S.C. § 1915(a) (ECF No. 2).
                                                     1
                                                                              3:19-cv-01028-GPC-NLS
 1   I.    Motion to Proceed IFP
 2         All parties instituting any civil action, suit or proceeding in a district court of the
 3   United States, except an application for writ of habeas corpus, must pay a filing fee of
 4   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 5   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 6   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). However,
 7   prisoners who are granted leave to proceed IFP remain obligated to pay the entire fee in
 8   “increments” or “installments,” Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 629
 9   (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of
10   whether their action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v.
11   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
13   “certified copy of the trust fund account statement (or institutional equivalent) for ... the
14   6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
15   § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
16   trust account statement, the Court assesses an initial payment of 20% of (a) the average
17   monthly deposits in the account for the past six months, or (b) the average monthly
18   balance in the account for the past six months, whichever is greater, unless the prisoner
19   has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having
20   custody of the prisoner then collects subsequent payments, assessed at 20% of the
21   preceding month’s income, in any month in which his account exceeds $10, and forwards
22   those payments to the Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2);
23   Bruce, 136 S. Ct. at 629.
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative
27   fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court
     Misc. Fee Schedule, § 14 (eff. June 1, 2016). The additional $50 administrative fee does
28   not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                 3:19-cv-01028-GPC-NLS
 1         In support of his IFP Motion, Plaintiff has submitted a copy of his CDCR Inmate
 2   Statement Report as well as a Prison Certificate completed by a trust account official at
 3   RJD. See ECF No. 3 at 4, 1-3; 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; Andrews,
 4   398 F.3d at 1119. The CDCR Inmate Statement Report Plaintiff has submitted shows that
 5   he has a current available balance of zero. See ECF No. 3 at 1. Therefore, the Court
 6   GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2), declines to exact any initial
 7   filing fee because his prison certificates indicate he may have “no means to pay it,”
 8   Bruce, 136 S. Ct. at 629, and directs the Acting Secretary of the California Department of
 9   Corrections and Rehabilitation (“CDCR”), or their designee, to instead collect the entire
10   $350 balance of the filing fees required by 28 U.S.C. § 1914 and forward them to the
11   Clerk of the Court pursuant to the installment payment provisions set forth in 28 U.S.C.
12   § 1915(b)(1).
13   II.   Screening Pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
14         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint also requires a
15   pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). Under these
16   statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of
17   it, which is frivolous, malicious, fails to state a claim, or seeks damages from defendants
18   who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc)
19   (discussing 28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
20   2010) (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that
21   the targets of frivolous or malicious suits need not bear the expense of responding.’”
22   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
23   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
24         “The standard for determining whether a plaintiff has failed to state a claim upon
25   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
26   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668
27   F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th
28   Cir. 2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
                                                  3
                                                                              3:19-cv-01028-GPC-NLS
 1   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 2   12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual matter, accepted
 3   as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
 4   662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
 5         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
 6   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
 7   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
 8   relief [is] ... a context-specific task that requires the reviewing court to draw on its
 9   judicial experience and common sense.” Id. The “mere possibility of misconduct” or
10   “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
11   this plausibility standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969
12   (9th Cir. 2009).
13         Finally, in deciding whether Plaintiff has stated a plausible claim for relief, the
14   Court may consider exhibits attached to his Complaint. See Fed. R. Civ. P. 10(c) (“A
15   copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all
16   purposes.”); Hal Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1555
17   n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc., 583 F.2d
18   426 (9th Cir. 1978) (“[M]aterial which is properly submitted as part of the complaint may
19   be considered” in ruling on a Rule 12(b)(6) motion to dismiss.)).
20         As currently pleaded, the Court finds Plaintiff’s Complaint contains “sufficient
21   factual matter, accepted as true,” to state Eighth Amendment claims for relief that are
22   “plausible on its face,” Iqbal, 556 U.S. at 678, and therefore, sufficient to survive the
23   “low threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
24   1915A(b). See Wilhelm, 680 F.3d at 1123; Iqbal, 556 U.S. at 678; ; Estelle v. Gamble,
25   429 U.S. 97, 104 (1976) (prison officials’ deliberate indifference to an inmate’s serious
26   medical needs constitutes cruel and unusual punishment in violation of the Eighth
27   Amendment); Hudson v. McMillian, 503 U.S. 1, 5 (1992) (unnecessary and wanton
28   infliction of pain violates the Cruel and Unusual Punishments Clause of the Eighth
                                                     4
                                                                                  3:19-cv-01028-GPC-NLS
 1   Amendment); Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (per curiam) (for claims arising
 2   out of the use of excessive physical force, the issue is “whether force was applied in a
 3   good-faith effort to maintain or restore discipline, or maliciously and sadistically to cause
 4   harm.”) (citing Hudson, 503 U.S. at 7).
 5          Therefore, the Court will direct the U.S. Marshal to effect service of summons
 6   Plaintiff’s Complaint on his behalf. See 28 U.S.C. § 1915(d) (“The officers of the court
 7   shall issue and serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P.
 8   4(c)(3) (“[T]he court may order that service be made by a United States marshal or
 9   deputy marshal ... if the plaintiff is authorized to proceed in forma pauperis under 28
10   U.S.C. § 1915.”).
11   III.   Conclusion and Order
12          For the reasons explained, the Court:
13          1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
14   (ECF No. 2).
15          2.    ORDERS the Acting Secretary of the CDCR, or his designee, to collect
16   from Plaintiff’s prison trust account the $350 filing fee owed in this case by collecting
17   monthly payments from the account in an amount equal to twenty percent (20%) of the
18   preceding month’s income and forward payments to the Clerk of the Court each time the
19   amount in the account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL
20   PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
21   ASSIGNED TO THIS ACTION.
22          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
23   Diaz, Acting Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001.
24   ///
25   ///
26   ///
27   ///
28   ///
                                                    5
                                                                               3:19-cv-01028-GPC-NLS
 1         4.     DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF
 2   No. 1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each
 3   Defendant. In addition, the Clerk will provide Plaintiff with a certified copy of this Order,
 4   certified copies of his Complaint, and the summons so that he may serve the Defendants.
 5   Upon receipt of this “IFP Package,” Plaintiff must complete the USM Form 285s as
 6   completely and accurately as possible, include an address where each named Defendant
 7   may be found and/or subject to service pursuant to S.D. Cal. CivLR 4.1c., and return
 8   them to the United States Marshal according to the instructions the Clerk provides in the
 9   letter accompanying his IFP Package.
10         5.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
11   upon the Defendants as directed by Plaintiff on the USM Form 285s provided to him. All
12   costs of that service will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed.
13   R. Civ. P. 4(c)(3).
14         6.     ORDERS Defendants, once they have been served, to reply to Plaintiff’s
15   Complaint within the time provided by the applicable provisions of Federal Rule of Civil
16   Procedure 12(a). See 42 U.S.C. § 1997e(g)(2) (while Defendants may occasionally be
17   permitted to “waive the right to reply to any action brought by a prisoner confined in any
18   jail, prison, or other correctional facility under section 1983,” once the Court has
19   conducted its sua sponte screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b),
20   and thus, has made a preliminary determination based on the face on the pleading alone
21   that Plaintiff has a “reasonable opportunity to prevail on the merits,” the Defendants are
22   required to respond).
23         7.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
24   serve upon Defendants, or if appearance has been entered by counsel, upon Defendants’
25   counsel, a copy of every further pleading, motion, or other document submitted for the
26   Court’s consideration pursuant to Fed. R. Civ. P. 5(b). Plaintiff must include with every
27   original document he seeks to file with the Clerk of the Court, a certificate stating the
28   manner in which a true and correct copy of that document has been was served on
                                                   6
                                                                               3:19-cv-01028-GPC-NLS
 1   Defendants or their counsel, and the date of that service. See S.D. Cal. CivLR 5.2. Any
 2   document received by the Court which has not been properly filed with the Clerk or
 3   which fails to include a Certificate of Service upon the Defendants, or their counsel, may
 4   be disregarded.
 5         IT IS SO ORDERED.
 6   Dated: June 6, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 7
                                                                             3:19-cv-01028-GPC-NLS
